Citation Nr: 1412163	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-08 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for post-inflammatory hyperpigmentation of the face, chest and right ankle, to include secondary to exposure to Agent Orange.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic cough, to include secondary to exposure to Agent Orange.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches, to include secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2009 rating decision by the Detroit, Michigan, Regional Office (RO), which determined that new and material evidence had been received to reopen the claims of entitlement to service connection chronic cough, service connection for post-inflammatory hyperpigmentation of the face, chest and right ankle, and service connection for headaches, all claimed as secondary to exposure to Agent Orange, but denied the claims on the merits.  

On January 14, 2013, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  

Although the RO determined that new and material evidence had been received sufficient to warrant reopening the Veteran's claims, the Board must determine whether new and material evidence has been submitted regardless of the RO's actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the issues have been characterized as noted on the title page.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issues of whether new and material has been received to reopen the claims of entitlement to service connection for chronic cough and service connection for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  By a rating action in September 2008, the RO denied the Veteran's claim of entitlement to service connection for post-inflammatory hyperpigmentation of the face, chest and right ankle; the Veteran did not appeal that determination, and it became final.  

2.  The additional evidence received since the September 2008 rating decision does not, by itself or considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim for service connection for post-inflammatory hyperpigmentation of the face, chest and right ankle, to include secondary to exposure to Agent Orange.  


CONCLUSION OF LAW

The evidence received since the September 2008 rating decision, wherein the RO denied the Veteran's claim of entitlement to service connection for post-inflammatory hyperpigmentation of the face, chest and right ankle, is not new and material; therefore, this claim cannot be reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in April 2009 from the RO to the Veteran, which was issued prior to the RO decision in July 2009. That letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also explained the criteria for new and material evidence and set forth the basis of the last final denial, as required under Kent.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  He was provided an opportunity to submit additional evidence.  

It also appears that all obtainable evidence identified by the Veteran relative to the claim decided by this decision has been obtained and associated with the claims file, and that neither the Veteran nor his representative has identified any other pertinent evidence, not already of record, that would need to be obtained for a proper disposition of the claim.  It is therefore the Board's conclusion that the Veteran has been provided with opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding the matter for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 1994). 


II.  Law and Regulations.

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  Nevertheless, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


III. Factual Background.

The Veteran entered active duty in June 1966.  The induction examination, dated in October 1965, was negative for any complaints or findings of a skin condition.  In November 1966, the Veteran was seen for irritation "fibroma."  In May 1968, he was found to have a small sebaceous cyst of the right molar region.  In June 1968, the Veteran was seen with small pigmented popular lesion.  A pathology report of the skin of the right cheek revealed intradermal nevus with underlying epidermal inclusion cyst.  On June 10, 1968, the Veteran had a small sebaceous cyst on the right maxilla, dermal nevus.  The separation examination, conducted in April 1968, was negative for any complaints or findings of a skin condition; clinical evaluation of the skin was normal.  

The Veteran's initial claim for service connection for a skin condition (VA Form 21-526) was received in August 2007.  Submitted in support of the Veteran's claim were treatment reports from Dr. George Lightbourn and the Jefferson Medical Industrial Clinic, dated from October 1996 to October 2006.  These records do not reflect any complaints of or treatment for a skin condition.  

The Veteran was afforded a VA compensation examination in August 2008.  At that time, he reported that he was exposed to Agent Orange while stationed in Vietnam.  The Veteran indicated that he noticed a skin condition ever since he got out of Vietnam.  The Veteran having darker skin around his right ankle, the right side of his face and his chest.  He also noted that the skin became very thick and leather like, and he was locally injected for three years in the 1990s.  The Veteran complained of itching for which he uses ointment on a daily basis.  Following an evaluation of the skin, the assessment was chronic post-inflammatory hyperpigmentation of the face, chest, and right ankle, etiology unknown.  The examiner noted that, in the STRs, the Veteran's skin condition was described as sebaceous cyst in the right axilla and the internal nevus with underlying dermal inclusion cyst and intertrigo of the groin.  The examiner stated that the current skin condition and the skin condition for which the Veteran received treatment in service are not the same.  The examiner concluded that it is not as likely as not that the Veteran's claimed condition is related to the documented skin conditions treated in service.  

By a rating action in September 2008, the RO denied the Veteran's claim for service connection for a skin condition, based on a finding that the current skin condition was not related to the skin condition treated in service.  The Veteran was informed of the denial of his claim by letter dated later in September 2008.  He did not appeal that decision.  

In a report of contact (VA Form 119), dated in April 2009, the Veteran indicated that he was seeking to establish service connection for exposure to Agent Orange manifested by a skin condition, a chronic cough and headaches.  Submitted in support of the Veteran's claim were private treatment reports dated from May 2007 to October 2008.  These records do not reflect any complaints or treatment for a skin condition.  

Subsequently received treatment records dated from July 2006 to December 2011 were completely silent with respect to any complaints or treatment for a skin condition.  

At his personal hearing in January 2013, the Veteran stated that he did not have any skin problems prior to military service.  However, right after service, his skin started turning dark.  The Veteran indicated that he developed an itch right after service and that spot became like leather.  The Veteran indicated that he saw a doctor who told him that he had a fungus infection but it went away on its own.  


IV.  Claim to Reopen.

In a September 2008 rating decision, the RO denied service connection for post-inflammatory hyperpigmentation of the face, chest and right ankle, as a result of exposure to herbicide.  It was determined that the evidence did not show that his skin condition was due to exposure to Agent Orange.  In addition, it was found that the current skin condition and the skin condition treated in service were not the same, and it was not as likely as not that the Veteran's claimed condition was related to the documented skin condition treated in service.  The veteran did not appeal that decision.  The RO decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2013).  

The evidence received subsequent to September 2008 consists of a significant amount of private treatment reports as well as VA medical records, which reflect treatment for unrelated disabilities.  Those records do not reflect any treatment for a skin condition.  The Board finds that the evidence is not new and material.  The evidence received after the September 2008 rating decision is new because it was not previously submitted to VA. 38 C.F.R. § 3.156(a).  But the newly submitted evidence is not material because it does not relate to unestablished facts necessary to substantiate the claim: the evidence does not show that any currently diagnosed skin condition existed during service, was diagnosed within one year of service discharge, was due to Agent Orange exposure, or was otherwise related to active service.  The evidence thus does not raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a). Accordingly, new and material evidence has not been submitted and the claim for entitlement to service connection for post-inflammatory hyperpigmentation of the face, chest and right ankle is not reopened.  

The additional evidence consist of lay statements and testimony offered by the Veteran to the effect that he suffers from a skin condition that developed as a result of his exposure to Agent Orange in service.  However, these statements are insufficient to reopen his claim his claim under 38 U.S.C.A. § 5108 (West 2002).  The Veteran's testimony does not indicate that he has been diagnosed with a skin condition associated with herbicide exposures under VA regulations for presumptive service connection, nor does it provide evidence of a link between any currently diagnosed skin condition and herbicide exposure.  Instead, he argues that herbicides caused his skin condition, and his claim has already been denied on this basis.  Therefore, his testimony is not material.  38 C.F.R. § 3.156.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply, and the petition to reopen the claim must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

The application to reopen a claim for service connection for post-inflammatory hyperpigmentation of the face, chest and right ankle, to include as due to exposure to Agent Orange, is denied.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty to notify the veteran and the accredited representative of any information and evidence necessary to substantiate his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Furthermore, VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim, although the ultimate responsibility for furnishing evidence rests with the Veteran . See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c).  

By a rating action in September 2008, the RO denied service connection for headaches, secondary to the service-connected residuals of a head injury, and service connection for chronic cough.  The Veteran did not appeal the September 2008 decision and it became final.  38 U.S.C.A. § 7105.  

In a report of contact (VA Form 119), dated in April 2009, the Veteran indicated that he was seeking to establish service connection for residuals of Agent Orange manifested by headaches and a chronic cough.  

To reopen these claims, the Veteran must submit new and material evidence pursuant to 38 U.S.C.A. § 5108.  In claims to reopen previously denied claims, VA must provide a claimant with notice of what constitutes new and material evidence to reopen the claim.  VA's notice letter should describe what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, the April 2009 letter to the Veteran advised him of the evidence necessary to establish service connection, but failed entirely to notify him of the evidence necessary to substantiate a claim to reopen based upon new and material evidence.  Also, under Kent v. Nicholson, 20 Vet. App. 1 (2006), VA must notify the appellant of the elements of her claim and of the definition of "new and material evidence."  Kent also requires that VA give the Veteran notice of precisely what evidence is necessary to reopen the claim, depending upon the basis of the previous denial.  VA's April 2009 letter, in addition to failing to notify the Veteran of the evidence necessary to substantiate a new and material evidence claim, failed to notify him of precisely what evidence is necessary to reopen this particular claim, as is required by Kent.  

Given the deficiencies in the April 2009 letter, notice compliant with 38 U.S.C.A. § 5103(a) and the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), should be issued before the Board makes a decision in this case.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is REMANDED to the AOJ for the following actions: 

1.  The AOJ should provide the Veteran corrective notice that complies with the requirements for claims to reopen outlined by the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), including reasons for the previous denial, and what evidence the Veteran needs to reopen and substantiate the claims for service connection.  Notice of should also be provided as to what is necessary to substantiate each element of the underlying claim of service connection for the headaches and a chronic cough, to include as secondary to exposure to Agent Orange.  

2.  Upon completion of the above, the RO must readjudicate the issues on appeal and consider all evidence received since issuance of the most recent Supplemental Statement of the Case (SSOC).  If the benefit sought on appeal remains denied in any way, the Veteran and his representative should be furnished an SSOC and be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.  By this remand the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the remand are to further develop the record and to accord the Veteran due process of law. No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


